                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT Of NEW JERSEY


         UNITED STATES OF AMERICA,                                     Crirn. No. 19-93

                       V.

         PUENTE TRUJILLO.                                                 OPINION


         WILLIAM J. MARTINI, U.S.D.J.:
       THIS MATTER comes before the Court on Defendant Puente Trujillo’s
(“Defendant”) motion to suppress certain evidence. ECf No. 11 (“Motion”).’ For the
reasons set forth below, the Motion is DENIED.
    I.   BACKGROUND2
        Defendant was arrested at a gas station on November 1, 2018. Just prior to his
arrest, an undercover police officer received a text message containing a picture of
Defendant, a description of where he would be waiting, and other information useful for
identification. Armed with that information, Arresting Officers approached the truck in
which Defendant was waiting (“Truck”). They instructed him to exit the Truck and asked
for permission to conduct a search. Defendant declined to permit a search but did say
something regarding “not caring” whether he “goes to jail” (hereinafter, “First Statement”).
       The Arresting Officers then moved Defendant away from the Truck and brought a
drug-sniffing dog to the scene. The dog alerted both outside the Truck and in the cab. The
Arresting Officers then searched the Truck and eventually located eleven packages within
a door panel appearing to contain a controlled substance.
       While there was some disagreement over the exact order of events, after the
packages were found, Defendant was placed under arrest and mirandized. Either
immediately before or after being arrested, Defendant was told or overheard that drugs
were found in the Truck. The Arresting Officers were consistent that after hearing about
the drugs and being mirandized, Defendant said something like “I didn’t think you would
find them” (“Second Statement”).
       Next, Defendant was transported to a Drug Enforcement Agency (“DEA”) office
for questioning and processing. Either on the way or before departing the scene, Defendant
began offering to cooperate with the government (hereinafter, “Third Statement”). Once


 Defendant moved for various other relief in the Motion, but those requests were resolved at the
Court’s September 4, 2019 hearing (“Hearing”). The parties have been instructed to submit ajoint
proposed order memorializing those decisions.
2
  These facts are drawn from the testimony of various police officers who arrested Defendant
(“Arresting Officers”) that the Court deems credible or were conceded to by Defendant’s counsel.

                                               1
at the DEA office, he also informed officers that a cartel boss nicknamed “El Mencho” had
a $100,000 bounty on all DEA agents’ heads (“Fourth Statement”).
       In an interview room at the DEA office, in a recorded conversation, Defendant can
be heard and seen confirming his understanding of another Miranda warning read to him
in Spanish. Gov. Hearing. Ex. 4. He also signed an acknowledgement form confirming
the same. Gov. Hearing. Ex. 3. Defendant then made further disclosures to the questioning
officers (“Fifth Statement”).
II.    DISCUSSION
       Defendant moves to suppress the Statements (1) as fruit of the poisonous tree; and
(2) because he did not knowingly and voluntarily waive his Miranda rights.
       A.     Fruit of the Poisonous Tree
       Defendant argues that the Arresting Officers failed to obtain a warrant before
searching the Truck, and thus all resulting evidence should be suppressed as fruit of the
poisonous tree. He further argues the automobile exception does not apply because the
Government had time to obtain a warrant before searching the Truck. Defendant’s counsel
conceded that the Arresting Officers acted with probable cause in conducting the search.
       Defendant’s counsel’s concession that the Arresting Officers had probable cause
ends the inquiry. Under the “automobile exception,” when the police have probable cause
to believe that a vehicle contains contraband, they need not obtain a warrant before
searching the vehicle. Ma;yland v. Dyson, 527 U.S. 465, 467 (1999). “The automobile
exception has no separate exigency requirement.” Id. at 466 (cleaned up). In any event,
the Arresting Officers credibly testified that they searched the Truck shortly after receiving
confirmation of Defendant’s appearance and whereabouts. Thus, even accepting
Defendant’s view of the automobile exception, the Arresting Officers acted with deliberate
speed to avoid the Truck’s departure.
       As the automobile exception applies to the search of the Truck, the Statements were
not “fruit of the poisonous tree,” and thus will not be suppressed on that basis.
       B.     Miranda Warnings and Effective Waiver
        Defendant also argues the Statements should be suppressed because he did not
effectively waive his Miranda rights. Under Miranda v. Arizona, a defendant may waive
his right to remain silent only if the waiver is given “voluntarily, knowingly, and
intelligently.” 384 U.S. 436, 444 (1966). The waiver is “voluntary” if it was the product
of a free and deliberate choice, rather than intimidation, coercion, or deception. Moran v.
Burbine, 475 U.S. 412 (1986). It was “knowing and intelligent” if made with “a full
awareness of both the nature of the right being abandoned and the consequences of the
decision to abandon it.” IcL at 421.
        iVliranda’s protections are limited, however, to statements made during “custodial
interrogations.” By “custodial interrogations,” the Supreme Court meant “questioning
initiated by law enforcement officers after a person has been taken into custody or


                                              2
otherwise deprived of his freedom of action in any significant way.” Miranda, 384 U.S. at
444.
              1.     first, Second, Third, and Fourth Statements
       Miranda does not apply to the First, Second, Third, and Fourth Statements. Each
of those Statements were made by Defendant without prompting or questioning from law
enforcement or were made when Defendant was not in custody. The First Statement was
made before Defendant was placed in custody and in response to a request to search the
Truck, not an “interrogation.” Similarly, the Second, Third, and Fourth Statements were
volunteered by Defendant, not made in response to “questioning initiated by law
enforcement officers.” Id. Thus, even assuming there was no adequate Miranda waiver,
the Statements should not be suppressed. See id.
              2.     Fifth Statement
       Defendant made the Fifth Statement in a custodial interrogation; thus, he must have
effectively waived his Miranda rights for the statement to be admissible. Defendant
averred in an affidavit that he “was still ‘high’ from heroin” when he signed the
acknowledgement that he waived his rights. Trujillo Aff. ¶ 8 (attached to Motion).
       Whether a defendant is under the influence of drugs. alcohol, or other substance is
a factor in determining whether any waiver was voluntary. US. e. Andrews, 231 Fed.
App’x 174, 177 (3d Cir. 2007). In order for intoxication to render a Miranda waiver
involuntary, the intoxication must have overcome the defendant’s will. Id. Further, courts
have generally found that claims of involuntariness based solely on defendants’ affidavits
are insufficient for findings of involuntariness. United States v. Phuong Le, 2011 WL
913260, at *4 (E.D. Pa. Mar. 11,2011); United States v. Briggs, 2008 WL 1745661 (E.D.
Pa. Apr.14, 2008); United States v. Adamson, 2008 WL 167299, at *6_8 (E.D. Pa. Jan. 16,
2008).
       Here, there is ample evidence that any drugs Defendant may have ingested did not
overcome his free will. See Andrews, 231 Fed. App’x at 177. Arresting Officers
consistently testified that Defendant did not display any signs of recent drug use or other
impairment. Further, significant time had passed between any potential drug use and the
Fifth Statement. The only evidence Defendant was too high to voluntarily waive his rights
is Defendant’s own affidavit. As other courts have held, that is insufficient, especially
considering the substantial evidence of a knowing, voluntary waiver.
       For these reasons, the Court does not find Defendant’s waiver of his Miranda rights
involuntary. Accordingly, the Fifth Statement will not be suppressed.3



  For this alternative reason, the Second, Third, and Fourth Statements will not be suppressed
either, as the evidence presented at the Hearing demonstrates Plaintiff was given A’Iiranda
warnings and effectively waived his rights before making those Statements. While less time had
passed since Defendant might have ingested drugs, Hearing testimony convincingly demonstrates
that Defendant was fully cognizant and made a voluntary, knowing, and intelligent waiver.

                                              3
III.   CONCLUSION
      For the reasons set forth above, Defendant’s motion to suppress various statements,
 ECF No. 11, is DENIED. An appropriate Order follows.




 Date: September, 2019                          WILLIAM                    U.S.D.J.




                                            4
